Case: 17-12191   Date Filed: 02/13/2018   Page: 1 of 26


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12191
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:16-cv-00283-AKK


JAMES ARNOLD,

                                                            Plaintiff-Appellant,

                                  versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (February 13, 2018)

Before MARTIN, JILL PRYOR and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-12191     Date Filed: 02/13/2018   Page: 2 of 26


      James Lloyd Arnold appeals the district court’s order affirming the decision

of the Commissioner of the Social Security Administration (“Commissioner”)

denying Arnold’s application for disability insurance benefits. On appeal, Arnold

argues that: (1) the Administrative Law Judge (“ALJ”) improperly evaluated the

opinion of a consultative examining physician, Dr. Hisham Hakim; (2) substantial

evidence does not support the ALJ’s determination that Arnold could perform his

past relevant work as a radio dispatcher; (3) the district court should have granted

his motion for a “sentence four” remand to the agency in light of new Social

Security Ruling (“SSR”) 16-3p, which should be applied retroactively; and (4) the

district court should have granted his motion for a “sentence six” remand based on

new evidence of bias on the part of the ALJ and of a subsequent favorable decision

from the agency. After review, we affirm.

                            I. BACKGROUND FACTS

A.    Arnold’s Medical History

      After a trip to the emergency room on May 3, 2010 for low back pain,

Arnold was referred to Dr. James White, who ultimately diagnosed degenerative

disc disease in Arnold’s lumbar spine primarily at disc L5, but also at L4. On July

20, 2010, Dr. White performed a total laminectomy and bilateral facetectomy with

transforaminal lumbar interbody fusion at L4 and L5. Arnold did not return to his

work as a forklift operator after his surgery.


                                           2
              Case: 17-12191     Date Filed: 02/13/2018   Page: 3 of 26


      Over the course of several follow up visits in late 2010 and early 2011, x-

rays and diagnostic imaging indicated that Arnold’s lumbar spine was in good

condition after the surgery, but Arnold continued to complain of low back pain.

Dr. White prescribed physical therapy, which helped, but Arnold often did not go

because he could not afford it. In April 2011, although Arnold continued to have

“vague subjective complaints of back pain,” Dr. White found that Arnold was

neurologically unchanged and concluded that Arnold should be able to return to

work. In a return visit on July 29, 2011, Dr. White determined, based on a

functional capacity evaluation conducted by Arnold’s physical therapist, that

Arnold could return to work “with restrictions,” but noted that Arnold’s previous

work (as a forklift operator) might not allow those restrictions.

      In February 2012, Arnold began seeing primary care physician Dr. Stacy

Towles-Moore for treatment of his back pain. Dr. Towles-Moore diagnosed

Arnold with chronic lumbago and chronic pain syndrome. Dr. Towles-Moore

prescribed muscle relaxants and pain medications, which Arnold sometimes

refused to take, as well as back stretches, heating pads, and steroid dose packs.

When in July 2012 Arnold’s back pain became “severe and unremitting,” Dr.

Towles-Moore administered steroid and anti-inflammatory injections. Dr. Towles-

Moore also referred Arnold to UAB.




                                          3
               Case: 17-12191   Date Filed: 02/13/2018    Page: 4 of 26


       In October 2012, Arnold was seen by Dr. Donald Deinlein at UAB for

evaluation of his low back pain. Arnold advised Dr. Deinlein that he controlled his

pain with intermittent and sparing use of pain medication and muscle relaxants.

Dr. Deinlein ordered a CT scan to evaluate the surgical fusion of Arnold’s discs,

but explained to Arnold that if he was “well fused, further operations may be of

limited utility.”

       A week later, Dr. Deinlein reviewed the CT scan and determined that the

hardware in Arnold’s spine was in place with no evidence of loosening or failure.

Dr. Deinlein opined that Arnold’s low back pain might be related either to scar

tissue or arachnoiditis, a pain disorder caused by inflammation of one of the

membranes that surround and protect the nerves of the spinal cord. See

“Arachnoiditis,” http://my.clevelandclinic.org/health/diseases/12062-arachnoiditis

(last visited January 24, 2017). Dr. Deinlein informed Arnold that his fusion

appeared to be solid and that there were no surgical options that would reliably

improve his pain. Dr. Deinlein recommended that Arnold see a pain management

physician and consider an implantable nerve stimulator.

       In February 2013, Arnold began seeing Dr. Shailesh Upadhyay for pain

management. Arnold reported that his present pain severity was at an eight and

that the pain was the most severe in the morning and in the evening. Dr.

Upadhyay’s examination found muscle atrophy and tenderness in Arnold’s upper


                                         4
             Case: 17-12191     Date Filed: 02/13/2018   Page: 5 of 26


and lower extremities, and muscle spasm and weakness in lumbar spine with

painful range of motion, but also found that Arnold’s reflexes and gait and station

were normal. Dr. Upadhyay prescribed muscle relaxers and pain medication and

noted that “[n]othing else will help his pain.” In a May 2013 follow-up, Arnold

reported that the medications were controlling his pain, which was at a level three.

Dr. Upadhyay again prescribed medication and muscle relaxers and requested

follow-up. In his next visit on July 8, 2013, Arnold’s pain remained at level 3, and

he was kept on the same pain management plan.

      Meanwhile, in a June 27, 2013 follow-up visit, Dr. Towles-Moore

additionally diagnosed Arnold with idiopathic peripheral neuropathy, i.e., nerve

damage, due to pain in his legs and feet and referred Arnold to a neurologist. On

July 12, 2013 Arnold was seen by neurologist Dr. Richard Chin for pain,

numbness, and burning sensations in Arnold’s legs and feet that had gradually

gotten worse since his back surgery. Dr. Chin assessed that Arnold had neuropathy

and prescribed Neurontin in place of Lyrica, as Arnold said he had recently been

prescribed Lyrica but did not tolerate it well. In a September 2013 follow-up,

Arnold complained that the pain and numbness had gotten worse and that he was

unable to function. Dr. Chin noted that Arnold was not taking the full dose of

Neurontin, although Arnold appeared to be able to tolerate that medication. Dr.

Chin encouraged Arnold to take the full dose, also prescribed a steroid dose pack


                                          5
              Case: 17-12191     Date Filed: 02/13/2018    Page: 6 of 26


and a muscle relaxant, and ordered an MRI. The MRI, conducted on September 9,

2013, revealed a normal alignment of the lumbar spine with no significant spinal

stenosis and no abnormal signal in the spinal cord or vertebral bodies. It did reveal

a small disc protrusion at L3-L4, but no nerve root compression. In a final follow-

up on October 16, 2013, Dr. Chin noted Neurontin alleviated some of Arnold’s

pain but made him drowsy and that Arnold was walking with a quad cane.

B.    Arnold’s Three Applications for Benefits

      Since his July 2010 back surgery Arnold has applied three times for

disability benefits. Arnold’s first and second applications were denied, but his

third application was granted. This appeal is from the denial of Arnold’s second

application. Because Arnold raises the issue of ALJ bias based on the outcomes of

his first and third applications, we briefly discuss them as well.

      On October 21, 2010, Arnold filed his first application for disability

benefits, alleging a disability onset date of May 3, 2010, which is the date Arnold

went to the emergency room with back pain. After a hearing, the ALJ, Mary

Helmer, issued a decision on March 15, 2012, concluding that Arnold was not

under a disability between May 3, 2010 and March 15, 2012. In particular, the

ALJ concluded that as of April 18, 2011—the date Dr. White indicated that Arnold

was able to return to work—Arnold was able to perform his past relevant work as a




                                           6
              Case: 17-12191     Date Filed: 02/13/2018    Page: 7 of 26


radio dispatcher. Arnold did not seek Appeals Council review of this first

decision.

      Rather, two months later, on May 10, 2012, Arnold filed his second

application for benefits, alleging the same disability onset date of May 3, 2010. On

November 18, 2013, Arnold had a hearing before an ALJ, again Mary Helmer. On

May 29, 2014, the ALJ issued a decision determining that Arnold was not disabled

between May 3, 2010 and May 29, 2014. As with the first application, the ALJ

concluded that Arnold was not disabled because he still was able to perform his

past relevant work as a radio dispatcher. The ALJ clarified that Arnold had “not

submitted new and material evidence that justifies reopening and revising the prior

application” and that “[t]he principle of res judicata applies . . . through March 15,

2012.” On December 21, 2015, the Appeals Council denied Arnold’s request for

review.

      At some point, Arnold filed a third application for disability benefits, which

was granted on May 21, 2016. The Social Security Administration determined that

Arnold became disabled on May 30, 2014, and awarded him benefits.

C.    ALJ’s Decision Denying Arnold’s Second Application

      As to the second ALJ decision on appeal before this Court, both Arnold and

a vocational expert testified at the ALJ hearing. When Arnold testified that he had

developed neuropathy in his legs and feet, the ALJ ordered a post-hearing


                                           7
              Case: 17-12191     Date Filed: 02/13/2018    Page: 8 of 26


neurological consultative examination with an electromyogram (“EMG”) nerve

conduction study. Dr. Hisham Hakim performed the examination and EMG in

February 2014.

      The ALJ’s subsequent decision determined that Arnold was not disabled

using the five-step evaluation process. Specifically, the ALJ concluded: (1) that

Arnold had not engaged in gainful work since May 3, 2010; (2) that Arnold had the

severe impairments of status post lumbar fusion at L4-S1, mild lumbar disc

protrusion, neuropathy, and obesity; (3) Arnold’s impairments did not meet or

medically equal the impairments listed in 20 C.F.R. §§ 404.1520(d), 404.1525, and

404.1526; and (4) Arnold had the residual functional capacity (“RFC”) to perform

light work, except that he must alternate the positions of sitting and standing at

will, cannot operate foot controls, climb stairs, ladders, ropes or scaffolds, kneel,

crouch, or crawl, must avoid exposure to excessive vibration, and must avoid

exposure around hazardous machinery and unprotected heights, which meant that

Arnold could perform his past position as a radio dispatcher as actually and

generally performed.

      In determining Arnold’s RFC for purposes of step four, the ALJ

acknowledged that she was required to apply a two-step evaluation and that as part

of that process, “whenever statements about the intensity, persistence, or

functionally limiting effects of pain or other symptoms are not substantiated by


                                           8
              Case: 17-12191      Date Filed: 02/13/2018    Page: 9 of 26


objective medical evidence, the [ALJ] must make a finding on the credibility of the

statements based on a consideration of the entire case record.” The ALJ

extensively reviewed Arnold’s medical history, his hearing testimony and

functional reports, and the results of several consultative examinations requested

by the agency.

      In reviewing the medical evidence, the ALJ also summarized and appeared

to accept the results of Dr. Hakim’s post-hearing consultative examination,

including that Arnold: (1) had a slight antalgic gait, but normal muscle tone and

5/5 strength; (2) walked briskly with a cane and did not need the cane to ambulate;

(3) had decreased sensation of his right foot and adequate lower extremity, hip, and

knee flexion with associated pain on the right; (4) could toe and heel walk, bend

and almost touch his toe, hop on his right leg with some difficulty and on his left

leg with no difficulty; (5) had muscle tightness and spasm in his lumbar spine;

(6) had negative straight leg test on the left and borderline positive straight leg test

on the right; and (7) and an EMG of Arnold’s right lower extremity showed post-

surgical changes mostly at the L5 and S1 nerve root distribution with no acute

changes. However, the ALJ gave only “[s]ome weight” to Dr. Hakim’s assessment

that Arnold could perform a reduced range of medium work, and concluded that

the record did not support Dr. Hakim’s limitations that Arnold should only

frequently use his hands, no more than occasionally work around pulmonary


                                            9
              Case: 17-12191    Date Filed: 02/13/2018   Page: 10 of 26


irritants and chemicals, and work only around moderate noise. The ALJ explained

that Arnold had never claimed, and the record did not establish, any respiratory

complaints, hearing limitations, or limitations on the use of his hands.

       The ALJ found that Arnold’s hearing testimony that he had significantly

reduced activities and needed help dressing himself was not “fully credible”

because: (1) Arnold had also testified that there had been no worsening of his

symptoms since early 2011; and (2) a September 2012 consultative examination

had indicated that Arnold bathed, dressed, and groomed himself, performed

household chores, drove a vehicle, shopped, and attended church, among other

activities.

       The ALJ stressed that Arnold did have a severe back impairment and had

undergone surgery, but noted that there had been no additional surgery

recommended or evidence of hardware failure or loosening since his surgery. The

ALJ pointed out that there was no evidence of muscle atrophy and that findings as

to the level of motor strength and his gait were inconsistent. Moreover, the ALJ

noted that Arnold’s treatment records showed improvement when he took

medication, but that he had not taken medication on a consistent basis, nor was he

on medication at the time of the hearing.

       The ALJ reviewed Arnold’s reported activities of daily living, which

included driving, helping prepare meals, performing light household chores such as


                                            10
             Case: 17-12191     Date Filed: 02/13/2018   Page: 11 of 26


washing dishes, paying bills, and shopping for groceries, caring for his children

and pets, going outside two or three times a day, and regularly attending church.

      The ALJ then found that “the objective medical evidence and the activities

of daily living indicat[e] that the claimant’s impairments are not as disabling as

alleged” and that the ALJ’s RFC finding was “supported by the fact that the signs,

symptoms, and laboratory findings are insufficient and inconsistent with the

claimant’s allegations.”

      Once the ALJ determined Arnold’s RFC, the ALJ, at step four, compared

that RFC to the physical and mental demands of the past position of radio

dispatcher and found that Arnold could perform the radio dispatcher position as

actually and generally performed. The ALJ noted that the VE’s hearing

testimony—that a person with Arnold’s age, education, past work experience and

RFC would be able to perform the sedentary and semi-skilled work of a radio

dispatcher—was consistent with the Dictionary of Occupational Titles except for

the sit/stand option, which was based on the VE’s education, training, and

experience. Based on the VE’s testimony, the ALJ determined that Arnold was

capable of performing his past relevant work as a radio dispatcher and thus had not

been under a disability since May 3, 2010.




                                          11
             Case: 17-12191     Date Filed: 02/13/2018   Page: 12 of 26


D.    Appeals Council Denial of Review

      On June 11, 2014, Arnold sought Appeals Council review of the IJ’s

decision to deny the second application on the basis that it was not supported by

substantial evidence. Arnold did not submit any new evidence with this request for

review.

      The Appeals Council denied Arnold’s request for review, stating that it had

considered Arnold’s reasons for disagreeing with the ALJ, but had found that those

reasons did not provide a basis for changing the ALJ’s determination.

E.    District Court Proceedings

      Arnold filed a complaint for judicial review of the Commissioner’s denial of

his second application for benefits.

      Several months later, Arnold filed a motion for a “sentence six” remand in

which he argued that ALJ Helmer was not impartial and denied him a full and fair

hearing. In support of his motion to remand, Arnold attached: (1) a copy of a

Notice of Award from the Social Security Administration dated May 21, 2016,

stating that Arnold had been found disabled as of May 30, 2014, and had been

awarded disability benefits based on his third application filed on February 3,

2016; and (2) Arnold’s own affidavit in which he averred, inter alia, that before the

hearing on his first application for disability benefits, the ALJ, Mary Helmer,

offered to give Arnold one year of disability benefits in exchange for his agreement


                                         12
              Case: 17-12191    Date Filed: 02/13/2018    Page: 13 of 26


not to file another claim, and that after Arnold refused the offer and the hearing

was held, the ALJ denied his claim in full. Arnold argued that this evidence

undermined ALJ Helmer’s decision to deny his second application and showed that

she was predisposed to deny his second application to punish him.

       Several weeks later, Arnold filed another motion to remand, this time

seeking a “sentence four” remand based on new SSR 16-3p. Arnold argued that

although SSR16-3p did not become effective until after the ALJ’s decision, it

should apply retroactively to his case.

       In a single order, the district court denied both of Arnold’s motions to

remand and affirmed the Commissioner’s decision. As to request for the “sentence

six” remand, the district court concluded that even assuming Arnold’s allegations

in his affidavit were true, Arnold had not shown that a remand would change the

administrative result and that the ALJ’s decision was supported by substantial

evidence. As to the request for a “sentence four” remand, the district court

determined that Arnold had not shown that SSR 16-3p applied retroactively, and,

even if it did, the ALJ’s evaluation of Arnold’s subjective symptoms did not

violate it.




                                          13
               Case: 17-12191       Date Filed: 02/13/2018        Page: 14 of 26


                                      II. DISCUSSION

A.     ALJ’s Evaluation of Dr. Hakim’s Opinion

       When weighing medical evidence, the ALJ considers many factors including

whether a medical source opinion is well-supported and consistent with the record.

20 C.F.R. § 404.1527(c). The ALJ will also consider factors such as whether the

physician examined or treated the claimant, and the length, frequency, and nature

of the treatment relationship. Id.1

       In assessing a claimant’s RFC, the ALJ must state with particularity the

weight given to different medical source opinions and the reasons for doing so.

Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987). The ALJ must give a

treating physician’s opinion substantial or considerable weight unless there is good

cause to disregard the opinion. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

1179 (11th Cir. 2011). Good cause exists “when the: (1) treating physician’s

opinion was not bolstered by the evidence; (2) evidence supported a contrary

finding; or (3) treating physician’s opinion was conclusory or inconsistent with the

doctor’s own medical records.” Id. (quotation marks omitted).




       1
         Because Arnold’s second application for disability benefits was filed before March 27,
2017, the standards for evaluating medical opinion evidence found in 20 C.F.R. § 404.1527
apply to his case. See 82 Fed. Reg. 5844, 5869 (Jan. 18, 2017) (stating that for applications for
disability benefits filed after March 27, 2017, the standards governing the evaluation of medical
opinions are found in 20 C.F.R. § 1520c).
                                                14
               Case: 17-12191       Date Filed: 02/13/2018      Page: 15 of 26


       A preference exists for the opinions of treating physicians over consultative

examinations or brief hospitalizations. Lewis v. Callahan, 125 F.3d 1436, 1440

(11th Cir. 1997); see also Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160

(11th Cir. 2004) (determining that a one-time examiner’s opinion was not entitled

to great weight). Furthermore, the ALJ need not defer to the opinion of a physician

who conducted a single examination because that physician is not a treating

physician. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987). An ALJ may

reject any medical opinion if the evidence supports a contrary finding. Sryock v.

Heckler, 764 F.2d 834, 835 (11th Cir. 1985). 2

       Here, substantial evidence supported the ALJ’s decision to give only some

weight to the opinion of Dr. Hakim that Arnold could perform a reduced range of

medium work. First, because Dr. Hakim was a consultative physician, the ALJ

was not required to afford his opinion the same treatment as that of a treating

physician. See Lewis, 125 F.3d at 1440. Contrary to Arnold’s argument on

appeal, this Court has addressed the weight to be accorded to the opinion of a one-




       2
         This Court reviews the ALJ’s decision “only to determine whether it is supported by
substantial evidence,” and the ALJ’s application of legal principles de novo. Moore v. Barnhart,
405 F.3d 1208, 1211 (11th Cir. 2005). Substantial evidence is “less than a preponderance, but
rather such relevant evidence as a reasonable person would accept as adequate to support a
conclusion.” Id.
                                               15
               Case: 17-12191        Date Filed: 02/13/2018       Page: 16 of 26


time consultative examiner vis-à-vis the opinions of the claimant’s treating

physicians. See Crawford, 363 F.3d at 1160.3

       Nevertheless, the ALJ clearly articulated the reasons why she found Dr.

Hakim’s assessment of some of Arnold’s functional limitations to be contradicted

by the evidence on the record, and substantial evidence supported the ALJ’s

explanation. While Dr. Hakim recommended that Arnold could only “frequently”

use his hands, could only “occasionally” work around pulmonary irritants and

chemicals, and could only work around moderate noise, none of the medical

records showed evidence of functional limitations in Arnold’s hands, lungs, or

hearing ability over the course of his treatment for his low back pain. Nothing in

Dr. Hakim’s evaluation report or EMG report indicated that Arnold had any such

limitations.

       Further, Arnold himself did not complain of such limitations at any time in

the claim process or during treatment. 4 At the hearing before the ALJ, Arnold did


       3
         Arnold’s argument that we should apply the standard in Wilder v. Chater, 64 F.3d 335,
337-38 (7th Cir. 1995), is not well taken. We have no occasion to consider, much less apply, the
standard adopted by the Seventh Circuit in Wilder. In Wilder, the Seventh Circuit concluded
that an agency-appointed consultative psychiatrist’s opinion was entitled to considerable, but not
conclusive, weight when it was the only medical evidence addressing the critical issue of the
onset date of the claimant’s depression. Wilder, 64 F.3d at 337. The record in this case, unlike
the record in Wilder, contains multiple medical opinions and supporting medical records as to
the issue of Arnold’s functional limitations resulting from his impairments, all of which the ALJ
considered in determining Arnold’s RFC.
       4
        In his function report, Arnold checked the box “Using Hands,” among many other
boxes, to indicate that the use of his hands was affected by his conditions. Although the form
required him to “explain how your illnesses, injuries, or conditions affect each of the items you
                                                16
               Case: 17-12191        Date Filed: 02/13/2018       Page: 17 of 26


not mention that he had problems using his hands, breathing, or hearing. In fact,

Arnold indicated that he had no other conditions that interfered with his ability to

work apart from his back and legs. Thus, the ALJ had good cause to discount Dr.

Hakim’s opinion as to these limitations. See Winschel, 631 F.3d at 1179.

       To the extent Arnold complains about the ALJ’s decision to give only “some

weight” to Dr. Hakim’s assessment that Arnold could perform a “reduced range of

medium work,” any error in this regard would be harmless. See Diorio v. Heckler,

721 F.2d 726, 728 (11th Cir. 1983) (finding ALJ’s error harmless where it did not

change the administrative outcome). Medium work is defined as work involving

lifting no more than 50 pounds at a time and frequently lifting and carrying up to

25 pounds. See 20 C.F.R. § 404.1567(c). Dr. Hakim opined that Arnold could

occasionally lift up to 50 pounds and frequently lift up to 20 pounds, which

approximates medium work.

       However, the ALJ ultimately found, based on all the record evidence, that

Arnold had the RFC to perform only light work, which is defined as lifting no

more than 20 pounds at a time and frequently lifting and carrying up to 10 pounds,

but included a sit/stand option and some other non-lifting/carrying restrictions.

See 20 C.F.R. § 404.1567(b). Moreover, the ALJ concluded that Arnold was not

disabled because he could perform his past job as a radio dispatcher, a sedentary

checked,” and Arnold did so for other physical functions, such as lifting, kneeling or standing, he
did not explain how his hands were affected.
                                                17
             Case: 17-12191     Date Filed: 02/13/2018   Page: 18 of 26


job, which is defined as lifting no more than 10 pounds and occasionally lifting and

carrying only articles, such as files and small tools. Notably, even Arnold agreed

that he could lift up to 10 pounds. Thus, regardless of the amount of weight the

ALJ accorded Dr. Hakim’s lifting restrictions, the ALJ would have concluded that

Arnold was not disabled because he could still work as a radio dispatcher.

B.    ALJ’s Fourth Step Finding

      At step four, a claimant will be found not disabled if he can return to his past

relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). To determine whether a claimant

can perform his past relevant work, the ALJ must consider all of the duties of that

work and evaluate the claimant’s ability to perform them in spite of the

impairment. Lucas v. Sullivan, 918 F.2d 1567, 1574 (11th Cir. 1990). The

claimant bears the burden of showing his inability to perform past work. Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

      When the claimant cannot perform a full range of work or he has non-

exertional impairments that significantly limit basic work skills, the primary

method for determining whether the claimant can perform other jobs is through the

testimony of a VE. Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir. 1999). In order

for the VE’s testimony to constitute substantial evidence, the ALJ must pose a

hypothetical question that comprises of the claimant’s impairments. Id.




                                         18
             Case: 17-12191     Date Filed: 02/13/2018   Page: 19 of 26


      Here, substantial evidence supports the ALJ’s conclusion that Arnold could

perform his past work as a radio dispatcher. First, the ALJ posed the appropriate

hypothetical question to the VE, asking whether someone with Arnold’s

limitations, including having a sit-stand at-will option, could do any of Arnold’s

past work. The VE confirmed that Arnold’s past position of radio dispatcher

would still be available. The ALJ further limited the hypothetical question by

removing the sit-stand at-will option, and the VE again confirmed that the radio

dispatcher position would still be available.

      In determining Arnold’s RFC, the ALJ thoroughly examined the medical

record evidence and articulated Arnold’s functional limitations under his current

condition. The ALJ then compared “the claimant’s [RFC] with the physical and

mental demands” of the radio dispatcher work and found that Arnold could

perform it “actually and generally.” Thus, the ALJ properly considered whether

Arnold could perform past relevant work by appropriately relying on the VE’s

testimony. See Jones, 190 F.3d at 1229. Further, the VE’s testimony that Arnold

could perform the sedentary and semi-skilled work of a radio dispatcher with an

option to sit or stand at will was consistent with Arnold’s medical records,

including (1) treating physician Dr. White’s conclusion that Arnold could go back

to work with limitations, (2) consultative examining orthopedic surgeon Dr.

Morton Rickless’s determination that Arnold could “do a little more than he thinks


                                          19
             Case: 17-12191     Date Filed: 02/13/2018    Page: 20 of 26


he can,” as well as (3) Dr. Hakim’s determination that Arnold could sit for two

hours and stand and walk for one hour at a time and that Arnold could sit for four

hours and stand and walk for two hours in an eight-hour work day.

      In sum, substantial evidence supported the ALJ’s finding that Arnold could

perform his past relevant work as a radio dispatcher and thus was not disabled

from May 3, 2010 to May 29, 2014.

C.    Motions to Remand in the District Court

      There are two methods of remand under 42 U.S.C. § 405(g)—“sentence four

remands” and “sentence six remands.” Ingram v. Comm’r of Soc. Sec. Admin.,

496 F.3d 1253, 1261 (11th Cir. 2007). Pursuant to the fourth sentence, the district

court may enter “a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). To remand under sentence four, the district court

must find either that the decision is not supported by substantial evidence or that

the Commissioner incorrectly applied the law relevant to the disability claim.

Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).

      In contrast, a sentence six remand is appropriate only when the claimant

submits evidence for the first time to the district court that might have changed the

outcome of the administrative proceedings. Ingram, 496 F.3d at 1267-68. To

obtain a remand under the sixth sentence, the claimant must show that the evidence


                                         20
               Case: 17-12191       Date Filed: 02/13/2018      Page: 21 of 26


is new and material and that he had good cause for failing to submit the evidence at

the agency level. Caulder v. Bowen, 791 F.2d 872, 877 (11th Cir. 1986).

       The good cause requirement is satisfied when the evidence did not exist at

the time of the administrative proceedings. Id. at 878; see also Cannon v. Bowen,

858 F.2d 1541, 1546 (11th Cir. 1988). If, however, the claimant could have

obtained the evidence sooner, good cause is not shown. Caulder, 791 F.2d at 878-

79; see also Falge v. Apfel, 150 F.3d 1320, 1323 n.8 (11th Cir. 1998) (noting that

although the physician’s report was prepared after the ALJ’s hearing, the opinions

set out in the report appeared to have been based on medical examinations and

tests conducted before the ALJ’s decision). 5

       1.     Arnold’s Motion for a Sentence Four Remand

       The district court did not err in denying Arnold’s request for a sentence four

remand based on new SSR 16-3p. A month after Arnold filed his complaint in the

district court, the Social Security Administration issued SSR 16-3p, which

rescinded SSR 96-7p, the agency’s guidance on evaluating a claimant’s subjective

symptoms such as pain. See SSR 16-3p, 81 Fed. Reg. 14166, 14167 (March 16,

2016); SSR 96-7p, 61 Fed. Reg. 34483 (July 2, 1996). New SSR 16-3p removed

the term “credibility” from the policy, stressing that an adjudicator evaluating a

claimant’s symptoms will “not assess an individual’s overall character or

       5
        We review de novo a district court’s denial of a motion to remand under sentence four or
sentence six. Jackson, 99 F.3d at 1092.
                                              21
             Case: 17-12191     Date Filed: 02/13/2018   Page: 22 of 26


truthfulness” but rather will focus on the two-step evaluation, specifically “whether

the evidence establishes a medically determinable impairment that could

reasonably be expected to produce the individual’s symptoms and given the

adjudicator’s evaluation of the individual’s symptoms, whether the intensity and

persistence of the symptoms limit the individual’s ability to perform work-related

activities.” Id. at 14170-71.

      SSR 16-3p explicitly stated that it became effective on March 28, 2016. See

SSR 16-3p, 81 Fed. Reg. 14166 (March 16, 2016); 81 Fed. Reg. 15776-01 (March

24, 2016). Moreover, on October 25, 2017, the Social Security Administration

republished SSR 16-3p with the revision that it was “applicable on MARCH 28,

2016,” and explained that its “adjudicators will apply this ruling when we make

determinations and decisions on or after March 28, 2016,” and that it expected that

federal courts reviewing those determinations and decisions would do so “using the

rules that were in effect at the time we issued the decision under review.” 82 Fed.

Reg. 49462-03, 49468 & n.27 (Oct. 25, 2017).

      Although Arnold argues that SSR 16-3p should apply retroactively to the

ALJ’s decision dated May 29, 2014, this Court recently concluded that SSR 16-3p

“applies only prospectively and does not provide a basis for remand.” See

Hargress v. Soc. Sec. Admin., Comm’r, 874 F.3d 1284, 1290 (11th Cir. 2017)

(stressing that SSR 16-3p does not contain language requiring retroactive


                                         22
              Case: 17-12191       Date Filed: 02/13/2018      Page: 23 of 26


application, and, in fact, contains language indicating that it should apply

prospectively). Accordingly, Arnold’s argument is foreclosed by our precedent,

and the district court properly denied his motion for a sentence four remand. 6

       2.     Arnold’s Motion for a Sentence Six Remand

       The district court also did not err in denying Arnold’s motion to remand

under sentence six based on his evidence of alleged ALJ bias.

       An ALJ is prohibited from conducting a hearing if he or she is prejudiced or

partial with respect to any party, and when the claimant objects to the assignment

of a particular ALJ, he must notify the agency at the earliest opportunity. 20

C.F.R. § 404.940. Although due process requires an ALJ’s impartiality, there is a

presumption that ALJs, as quasi-judicial officers, are unbiased in their decisions.

See Schweiker v. McClure, 456 U.S. 188, 195, 102 S. Ct. 1665, 1670 (1982). This

presumption can be rebutted by a showing of a conflict of interest or some other

specific reason for disqualification, and the burden to overcome such presumption

lies with the party asserting bias. Id., 102 S. Ct. at 1670.

       Arnold’s first piece of new evidence is the Notice of Award dated May 21,

2016, after he filed his complaint in the district court. The Notice of Award was


       6
        Even if SSR 16-3p applied retroactively, the ALJ’s evaluation of Arnold’s subjective
symptoms did not violate it. As in Hargress, the ALJ here used the word “credible” but did not
assess Arnold’s overall character or truthfulness. See Hargress, 874 F.3d at 1290 n.3. Instead,
the ALJ conducted the two-step evaluation, and considered, in accordance with both SSR 96-7p
and SSR 16-3p, whether Arnold’s subjective complaints were supported by the medical evidence
and consistent with the other evidence in the record.
                                              23
             Case: 17-12191      Date Filed: 02/13/2018   Page: 24 of 26


based on Arnold’s third application for disability benefits and advised Arnold that

he had been determined to be disabled as of May 30, 2104.

      Not only does this Notice of Award apply to a different time period than

Arnold’s first two disability claims, but this Court has determined that the mere

fact that a claimant was subsequently awarded benefits is not itself, “‘as opposed to

the evidence supporting the subsequent decision,’” new and material evidence

warranting a remand of a prior denial of benefits. See Hunter v. Soc. Sec. Admin.

Comm’r, 808 F.3d 818, 821-22 (11th Cir. 2015) (quoting in part and adopting the

position in Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 653 (6th Cir. 2009)). Nor

does the existence of a later favorable decision from the Social Security

Administration undermine the validity of a previous denial of benefits. Id.

      Arnold attempts to distinguish Hunter by arguing that he is not relying solely

on the subsequent favorable decision, but also on his second piece of evidence, his

affidavit, which he contends shows a due process violation. We note, however,

that Hunter unequivocally held “that a later favorable decision is not evidence for

§ 405(g) purposes . . . .” Id. at 822.

      In any event, Arnold also cannot rely on his affidavit for purposes of a

sentence six remand. Arnold’s affidavit is dated August 22, 2016, but it describes

events during administrative proceedings in 2012 related to his first application for

disability benefits. In other words, Arnold knew of these events and could have


                                          24
               Case: 17-12191      Date Filed: 02/13/2018       Page: 25 of 26


prepared his affidavit about them any time after the ALJ’s denial of his first

disability application in 2012. Yet, Arnold has not stated good cause, or indeed

any reason at all, to explain his failure to present this evidence to the agency,

which could have assigned Arnold’s case to another ALJ. 7 See Falge, 150 F.3d at

1323 n.8; Caulder, 791 F.2d at 879.

       Given that Arnold’s subsequent favorable decision on this third application

cannot undermine the ALJ’s denial of benefits on Arnold’s second application and

given that Arnold failed to establish good cause for failing to present his affidavit

about the proceedings on his first application to the agency, a sentence six remand

was not warranted.

       However, even if we were to consider the allegations in Arnold’s affidavit,

we would conclude that Arnold had not carried his burden to overcome the

presumption that the ALJ was unbiased. Arnold offers no support beyond his own

speculation that ALJ Helmer denied his second disability application in retaliation

for his refusal to accept her offer on his first disability application. For example,

Arnold does not point to any comments by the ALJ during the administrative


       7
         Because Arnold failed to raise the issue of ALJ bias with the agency, he arguably also
failed to exhaust his administrative remedies. The Commissioner, however, has never raised the
exhaustion issue either in this Court or in the district court. Instead, the Commissioner
responded to Arnold’s motion for a sentence six remand on the merits. Accordingly, the
Commissioner has waived administrative exhaustion, and we are not barred from considering
Arnold’s bias claim. See Crayton v. Callahan, 120 F.3d 1217, 1220-22 (11th Cir. 1997) (“The
agency may always waive the exhaustion requirement. It may be held to have done so by failing
to challenge the sufficiency of the allegations in plaintiffs’ complaint . . . .”).
                                              25
             Case: 17-12191     Date Filed: 02/13/2018   Page: 26 of 26


proceedings on Arnold’s second application that would suggest that the ALJ even

recalled her previous offer, even assuming it was made, much less that she wanted

to punish Arnold for rejecting it. And, the ALJ’s decision denying his second

application contains a thorough and careful review of the evidence.

      For all these reasons, the district court did not err in denying Arnold’s

motion for a sentence six remand for a new hearing before a different ALJ.

                               III. CONCLUSION

      The ALJ’s decision denying Arnold’s second application for disability

benefits is supported by substantial evidence. We also find no error in the district

court’s order denying Arnold’s two motions to remand his case to the

Commissioner.

      AFFIRMED.




                                         26